Citation Nr: 9904247	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for colitis as secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This case comes before the Board of Veteran's Appeals (Board) 
from a January 1994 RO rating decision which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
colitis as secondary to service-connected PTSD.

This appeal was originally developed to include the issue of 
entitlement to an earlier effective date for a 30 percent 
rating for PTSD.  In a July 1996 rating decision, however, 
the RO found clear and unmistakable error in the January 1994 
rating decision which assigned an effective date of August 
11, 1992, for a 30 percent rating for PTSD.  In the July 1996 
rating, an effective date of November 26, 1991, was assigned.  
This is the effective date sought by the veteran.  
Accordingly, this issue is no longer before the Board.

In a November 1996 decision, the Board found that the veteran 
had submitted sufficient evidence to reopen his claim.  The 
case was remanded for additional development to include de 
novo review.

In September 1998, the veteran claimed an increased rating 
for PTSD and a total rating for compensation purposes based 
on individual unemployability.  These matters are referred to 
the RO for action deemed appropriate.


FINDING OF FACT

The veteran's ulcerative colitis was not caused by his PTSD, 
but PTSD resulted in a worsening of the underlying ulcerative 
colitis disease process, eventually resulting in a total 
colectomy.


CONCLUSION OF LAW

Ulcerative colitis was not proximately due to or the result 
of PTSD, but was aggravated by the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

A review of the veteran's report of examination prior to 
service, his service medical records, and his report of 
examination on separation from service revealed no findings 
or complaints indicative of gastrointestinal problems.  

A review of the veteran's statements and post-service medical 
records indicates that he had private treatment for colitis 
that began in the late 1970s and included hospitalization in 
1982.  The veteran was diagnosed with PTSD in 1985 and an RO 
decision granted service connection for PTSD in 1986.

In an October 1986 letter, the veteran's private physician, 
Jerry M. Kheradi, M.D., reported that the veteran was 
diagnosed as having inflammatory bowel disease consistent 
with ulcerative colitis.  The veteran reportedly was taking 
Azulfidine Entabs and Prednisone for this condition.  Dr. 
Kheradi noted that ulcerative colitis is a stress-connected 
disease and that it is possible that it could be secondary to 
post-traumatic stress.  

In November 1986, the veteran submitted a claim for service 
connection for colitis as secondary to PTSD.  The RO denied 
this claim in December 1986.  In a January 1987 statement, 
the veteran reported that flare-ups of his colitis seemed to 
coincide with his nightmares.  In November 1987 the Board 
denied service connection for colitis as secondary to 
service-connected PTSD.

In a September 1988 statement, the veteran noted that he was 
hospitalized for two weeks for colitis.  In a November 1988 
statement, the veteran stated that he has been taking Xanax 
(a tranquilizer) and Prednisone.  At a January 1989 VA 
examination, it was reported that the veteran had a severe 
history of ulcerative colitis.  It was also reported that he 
was treated with "Azulfidine and Zantac and Xanax as well 
because of his psychological stress that exacerbates his 
underlying physiological condition".  In a December 1991 
letter, Dr. Kheradi reported that the veteran had been 
treated for many years, that he was known to have ulcerative 
colitis, and that he has been taking Azulfidine Entabs and 
Zantac.

On an August 1992 psychiatric examination performed for VA, 
the veteran noted stress from his job and stress from his 
Vietnam experiences in the same sentence in which he noted 
his many years of severe colitis.  The colitis problem 
reportedly became so severe over the previous 10 years that 
he eventually had a colectomy one month ago.  The diagnoses 
included psychophysiological gastrointestinal disorder.

In a January 1993 statement, the veteran noted that he was 
treated with Xanax for his anxiety and Naprisine for stress 
headaches.  On a February 1993 VA examination report, it was 
reported that the veteran took Xanax for 11 years for his 
nerves and colitis.  

In a March 1993 letter, the veteran's private physician 
Ernest M. Zuena, M.D., stated that the veteran was seen in 
June 1992 with an exacerbation of his universal ulcerative 
colitis.  He was reportedly clearly deteriorating with weight 
loss, anemia, and profuse diarrhea.  It was noted that the 
veteran underwent an extensive and demanding total colectomy, 
proctectomy, and permanent ileostomy.  The physician gave a 
history of the progression of the colitis problem noting that 
the disease was long standing and progressive.  Dr. Zuena 
further stated that although the etiologies of the disease 
are not entirely clear, it is irrefutable that anxiety and 
stress have a very definite role in the disease.  The 
physician also noted that the veteran's high school coaching 
job did not exacerbate the problem and that his Vietnam 
experience, and the subsequent and repetitive recall of these 
events, would be more in line with the type of stress one 
sees in these instances.  Dr. Zuena asserted that given the 
relationship of this disease to stress and anxiety, it would 
be fitting to consider the veteran for disability benefits.         

Records from St. Joseph's Hospital show treatment for a 
hernia in January 1995.  
Additional records show that the veteran was admitted and 
treated for a bowel obstruction due to intra-abdominal 
adhesions in September 1996.  Under history, it was noted 
that the veteran had undergone total colectomy with 
proctectomy and ileostomy, and that his ulcerative colitis 
has obviously resolved.

In an April 1995 letter (received at the VA in January 1996), 
Dr. Zuena noted that to deny that the veteran's post-
traumatic stress had not played a part in the exacerbation 
and process of the veteran's colitis disease is both 
unrealistic and unfair.  He asserted that the literature is 
replete with references to post-traumatic stress as it 
impacts on behavior and gastro-intestinal disorders.  He also 
stated that when looking at the disease of ulcerative 
colitis, while one may not agree that stress is a causative 
factor, it has certainly been looked upon and accepted as a 
cause in the increase in the severity and frequency of its 
attacks.  

On an April 1996 disability examination Barry Wall, M.D., 
reported that the veteran has had colitis for over 10 years 
and that this was still active status-post ileostomy.

In a June 1996 letter, Dr. Kheradi noted that the veteran was 
initially seen by him in consultation with Dr. Joseph 
Procaccini in 1982 where the veteran was diagnosed as having 
acute ulcerative colitis.  Dr. Kheradi indicated that the 
veteran was last seen in his office in September 1991.  He 
noted that records revealed that the veteran's last 
colonoscopy examination was done in May 1992 at Our Lady of 
Fatima Hospital where the veteran reportedly underwent a 
total proctectomy and ileostomy carried out by Dr. Zuena.  
Dr. Kheradi stated that the veteran never returned to the 
office for a follow-up examination following the total 
colectomy for universal ulcerative colitis.  

In a letter signed in July 1996, Dr. Zuena indicated that the 
veteran was followed by Dr. Kheradi for his ulcerative 
colitis.  He noted that the veteran continued to do poorly 
and that he underwent a total colectomy with ileostomy in the 
latter part of 1992.   

Records of private treatment from Dr. Zuena dated from May 
1992 through September 1996 document treatment for: a large 
incisional hernia in January 1995; recurrent incarcerated 
incisional hernia in September 1995; recurrent incisional 
herniae in January 1996; and a complete small bowel 
obstruction due to dense intra-abdominal adhesions in 
September 1996.   Records from May through July 1992 reveal 
that the veteran underwent total colectomy, proctectomy with 
ileostomy for his universal ulcerative colitis.  A history 
and physical examination dated in July 1992 showed that the 
veteran had ulcerative colitis dating back to 1982. 

VA outpatient treatment records show treatment at the PTSD 
clinic from January 1993 through October 1996.  These records 
make no mention of colitis.

Along with a February 1997 statement, the veteran submitted 
copies of pages from Mosby's Medical, Nursing, and Allied 
Health Dictionary concerning ulcerative colitis.  Highlighted 
in these sheets was a statement indicating that "the disease 
(colitis) appears to be correlated in some cases with 
stress".

On a private psychiatric examination in March 1997, Stuart 
Rich, M.D., noted the veteran's history of ulcerative colitis 
and ileostomy.  He reported that the veteran's ulcerative 
colitis was exacerbated by stress and that his 
hospitalizations for ulcerative colitis have often resulted 
from stressful events which also trigger his nightmares.    

On VA examination in September 1997, it was noted that the 
veteran started having problems with bloody stools and 
cramping in the late 1970s.  He was reportedly diagnosed with 
ulcerative colitis and followed by Drs. Kheradi and Zuena.  
The veteran stated that his colitis would present 
predominantly with bloody diarrhea and  cramping weight loss.  
The symptoms reportedly fluctuated and responded to treatment 
including prednisone.  It was noted that the veteran's PTSD 
began to become more evident in the mid 1980s.  By 1992, the 
veteran reportedly had recurrent exacerbations of his 
universal colitis with weight loss, anemia, and diarrhea.  
The examiner noted that the veteran underwent a total 
colectomy, proctectomy, and permanent ileostomy in 1992.  
Since that time, the veteran reportedly did quite well from 
the perspective of his colitis.  Specific evaluation revealed 
that the veteran did not have a colon and therefore had no 
colitis.  The veteran was reported to be very comfortable 
with his ileostomy, and it was noted that he had no nausea or 
vomiting, distention or bloating, and generally was doing 
very well from the perspective of his previous history of 
colitis.  Complications from the surgery reportedly included 
a small bowel obstruction in September 1996 and a number of 
ventral wall hernias.  The examiner noted that the veteran 
had no vomiting, no hematemesis, no meletin, and that he was 
on no active current treatment for his history of colitis, 
and that there was no diarrhea or constipation.  His bowel 
habits were reportedly stable.  Objective findings included 
no sign of ulcer disease, no involuntary weight loss or 
physical signs of anemia, and normal hemoglobin and 
hematocrit.  The diagnoses included ulcerative colitis, 
status post total colectomy, proctectomy, and ileostomy.  In 
comments, the VA physician reported that it was clearly 
evident that the veteran's ulcerative colitis may have been 
exacerbated by his PTSD.  He further noted in essence that 
while it is generally accepted that emotional and physical 
stressors can exacerbate the symptoms, there has been no 
clear cut association with emotional factors as a cause of 
the ulcerative colitis.  Regarding the current severity of he 
colitis, the examiner noted that the veteran had a total 
colectomy, which is a curative surgery, and therefore, he has 
no colitis.  Clinically, the veteran was reported to be doing 
very well with no significant GI symptoms.  In additional 
comments the VA examiner noted that he felt that the 
veteran's PTSD "may have aggravated the veteran's symptoms, 
aggravated his condition, but was not a cause."       

VA outpatient treatment records dated from 1996 through 1998 
reveal very little regarding the veteran's colitis or post-
surgical problems.  In an April 1997 treatment summary, it 
was noted that the veteran had a number of physical problems 
including ulcerative colitis, and the treating physician 
indicated that it was his 


clinical impression that his psychiatric problems exacerbated 
his ulcerative colitis.  A March 1998 record indicated that 
the veteran's ileostomy was ok at present.    

In a September 1998 statement, the veteran indicated that he 
had submitted all available medical evidence to support his 
claim.  He also reported that Dr. Kheradi had died.

In October 1998, records were submitted from the Social 
Security Administration (SSA) showing questionnaires and 
medical records supporting disability determinations by that 
agency.  According to the June 1997 SSA decision, medical 
evidence of record confirms a 1992 colectomy with an 
ileostomy due to Crohn's colitis from which the veteran 
recovered.  Cited exhibits include only January 1996 records 
from St. Joseph's Hospital regarding the veteran's hernia 
treatment.  Under history of present illness, it was noted 
that the veteran underwent a total colectomy several years 
ago for his advanced Crohn's colitis.

On VA examination in October 1998, the physician who 
performed the September 1997 examination noted that he 
reviewed the claims folders, his prior examination report, 
and the letters by Dr. Zuena prior to commenting on any tie 
between the veteran's PTSD and his ulcerative colitis as was 
requested by the November 1996 remand.  After noting that a 
medical data base search provided little in the way of 
information regarding a causal tie between ulcerative colitis 
and PTSD, the VA examiner stated that his comments during the 
previous examination about the possibility of PTSD 
exacerbating the colitis really referred to the exacerbation 
of symptoms and experience of symptoms.  He stated that there 
was no evidence in the physiologic literature to suggest that 
PTSD can actually cause an increase in inflammation or cause 
colitis to the extent experienced by the veteran such that he 
required colectomy.  The VA physician further noted that 
there was no evidence to indicate that medicines taken for 
PTSD would have caused ulcerative colitis or caused a flare 
that would require curative surgery.  The examiner continued, 
noting that his "comments about aggravating symptoms 
relate[] to primarily perception of 


symptoms" and that "[p]erception of symptoms is a very 
difficult area to understand but in terms of the underlying 
etiology as a secondary cause and effect of ulcerative 
colitis, there is no clear evidence to support a 
connection".   The VA examiner also stated, in essence, that 
while Dr. Zuena did seem to indicate that he felt that there 
was a connection, he did not say in his note that the disease 
was caused by PTSD.  The VA physician noted that both he and 
Dr. Zuena made similar statements indicating that PTSD and 
emotional stress may lead to an exacerbation of symptoms.  
The VA physician also stated that Dr. Zuena's comments were 
very sympathetic, and that he himself did not think that they 
demonstrate a physiologic or pathophysiologic association 
between the two diseases, particularly from a cause and 
effect perspective.  

In his January 1999 statement, the veteran's service 
representative asserted that since competent medical evidence 
had been submitted to show that the veteran's service-
connected disorder (PTSD) had led to an exacerbation of his 
colitis, the veteran should be granted secondary service 
connection for colitis under Allen v. Brown, 7 Vet.App. 439 
(1995).   


II. Analysis 

The veteran's claim for service connection for colitis is 
well grounded, meaning plausible.  The evidence has been 
properly developed, and there is no further VA duty to assist 
him with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that 


pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Veterans Appeals (Court) has also 
held that when a nonservice-connected condition is aggravated 
by a service-connected condition, the veteran should be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

On de novo review of the veteran's claim, it appears that the 
medical evidence on file includes general statements 
indicating that there is an accepted medical link between 
stress and gastrointestinal disorders such as ulcerative 
colitis.  Specifically, Dr. Kheradi noted that ulcerative 
colitis is a stress-connected disease that could possibly be 
secondary to PTSD (October 1986 letter from Dr. Kheradi).  
Also, Dr. Zuena stated that it is irrefutable that anxiety 
and stress have a very definite role in the disease (March 
1993 letter from Dr. Zuena), and that the literature is 
replete with reference to post-traumatic stress as it impacts 
on the increase in the severity and frequency of attacks of 
gastro-intestinal disorders  (April 1995 letter from Dr. 
Zuena).  Additionally, the veteran submitted an excerpt from 
a medical text which stated that the disease (colitis) 
appears to be correlated in some cases with stress (See 
excerpts from Mosby's Medical, Nursing, and Allied Health 
Dictionary, 4th Edition, submitted in February 1997).  
Furthermore, VA physicians have agreed that it is generally 
accepted that emotional and physical stressors can exacerbate 
the symptoms of ulcerative colitis (VA examination reports 
dated September 1997 and October 1998).

More pertinent to the issue at hand, the claims file also 
contains medical evidence, from both VA and private sources, 
specifically indicating that the veteran's service-connected 
PTSD aggravated his colitis.  On his September 1988 VA 
examination report, it was noted that the veteran's 
psychological stress exacerbated his underlying physiological 
condition.  Also, on a VA psychiatric examination in 


August 1992, the veteran was diagnosed with a 
psychophysiological gastrointestinal disorder.  More 
recently, the report of a March 1997 private examination 
performed by Dr. Rich indicated that the veteran's ulcerative 
colitis was exacerbated by stress and that his 
hospitalizations for ulcerative colitis have often resulted 
from stressful events which also trigger his nightmares.  
Directly on point is an April 1997 statement from a VA 
physician finding that it was his impression that the 
veteran's psychiatric problems exacerbated his ulcerative 
colitis.  See VA outpatient treatment record dated in April 
1997.  

These findings were supported by VA physicians who performed 
examinations specifically responding to the Board's remand 
request regarding the issue of secondary service connection.  
During the September 1997 VA examination, the examiner found 
that it was clearly evident that the veteran's ulcerative 
colitis may have been aggravated by his PTSD.  He noted that 
the veteran's symptom complex would support such a finding.  
He further stated that while he felt that PTSD may have 
aggravated the veteran's condition, it was not the cause of 
the veteran's ulcerative colitis.  That same VA physician 
reaffirmed this finding when he was asked, in October 1998, 
to comment on any tie between PTSD and ulcerative colitis.  
While that physician stated that there was no clear evidence 
of a causal connection between PTSD and colitis, he indicated 
that PTSD may have aggravated the symptoms of the veteran's 
ulcerative colitis.  While some private medical evidence 
attempts to draw a cause and effect relationship between PTSD 
and the development of ulcerative colitis, the VA examiner, 
following a search of medical data, could find no clinical 
evidence to support such a relationship.  Nevertheless, his 
statements, along with the other medical evidence of record, 
support a conclusion that the veteran's ulcerative colitis 
underwent an increase in severity of the disease process due 
to his PTSD, with the eventual need for a total colectomy.

Under these circumstances, the Board concludes that the 
preponderance of the evidence does not support a conclusion 
that service-connected PTSD caused the 


veteran's ulcerative colitis, but that the condition was 
aggravated by the veteran's service-connected disorder and 
that service connection is in order for the additional 
disability resulting from aggravation of the ulcerative 
colitis disorder by the veteran's service-connected PTSD.   
See Allen v. Brown, supra.  


ORDER

Service connection is granted for additional disability due 
to ulcerative colitis, which was aggravated by the veteran's 
service-connected PTSD.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

